 



Exhibit 10.26
FIRST AMENDMENT
TO
JBIC LOAN AGREEMENT
among
SOCIEDAD MINERA CERRO VERDE, S.A.A.,
JAPAN BANK FOR INTERNATIONAL COOPERATION,
and
SUMITOMO MITSUI BANKING CORPORATION,
as JBIC Agent
Dated as of December 19, 2005

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO JBIC LOAN AGREEMENT
This FIRST AMENDMENT TO JBIC LOAN AGREEMENT (“First Amendment”), dated as of
December 19, 2005, is made and entered among SOCIEDAD MINERA CERRO VERDE,
S.A.A., a Peruvian sociedad anónima abierta listed on the Lima Stock Exchange
and organized under the laws of Peru (the “Borrower”), JAPAN BANK FOR
INTERNATIONAL COOPERATION (“JBIC”), and SUMITOMO MITSUI BANKING CORPORATION, in
its capacity as JBIC Agent (the “JBIC Agent”, and collectively with JBIC and the
Borrower, the “Parties”).
RECITALS
     A. The Parties have previously entered into a JBIC Loan Agreement (the
“JBIC Loan Agreement”), dated as of September 30, 2005; and
     B. The Parties wish to amend certain provisions of the JBIC Loan Agreement.
     NOW THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
     1. Annex D to the JBIC Loan Agreement is hereby deleted in its entirety and
replaced with the provisions attached hereto as Schedule 1.
     2. Except as set forth above in this First Amendment, the JBIC Loan
Agreement shall continue in effect in accordance with its terms.
     3. Article XIII of the JBIC Loan Agreement is incorporated herein by
reference.
     4. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed.

                  SOCIEDAD MINERA CERRO VERDE S.A.A.    
 
           
 
  By:   /s/ Christian Moran
 
Name: Christian Moran    
 
      Title: Attorney in Fact    
 
                JAPAN BANK FOR INTERNATIONAL COOPERATION    
 
           
 
  By:   /s/ Akira Ogawa
 
Name: Akira Ogawa    
 
      Title: Director General    
 
                SUMITOMO MITSUI BANKING CORPORATION    
 
           
 
  By:   /s/ F. Kusakabe
 
Name: F. Kusakabe    
 
      Title: Senior Vice President, Head of Credit    
 
           Control & Administration, Group Structured    
 
           Finance Dept.    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Annex D
Environmental Monitoring Form
(JBIC Loan to Cerro Verde)
Date :                     

To:   Japan Bank for International Cooperation
4-1, Ohtemachi 1-chome
Chiyoda-ku, Tokyo 100-8144, Japan
Attn: Director General
Energy and Natural Resources Finance Department

  Dear Sirs:
As required by Section 9.01(b) of the JBIC Loan Agreement dated September 30th,
2005 between Japan Bank for International Cooperation, as Lender, Sociedad
Minera Cerro Verde S.A.A., as Borrower, and Sumitomo Mitsui Banking Corporation,
as JBIC Agent (JBIC Loan to Cerro Verde), please find enclosed the environmental
monitoring form prepared by the Borrower for the year ended on December 31,
[____].

  In addition, except as disclosed below, we hereby certify that, as of the date
hereof, the Borrower is not aware of any violation of the JBIC Environmental
Guidelines.

         
 
  Yours faithfully,    
 
       
 
 
 
   

D-1

 



--------------------------------------------------------------------------------



 



ENVIRONMENTAL MONITORING FORM
(Page 1 of 2)
1. Water Quality (Surface Water; Río Chili, Water Intake Point)

                                                                             
Referred     Remarks               Measured Value     Measured Value    
Standards/Criteria     (Frequency,   ITEM   Unit     (Average)     (Maximum)    
(if any)     Method, etc.)    
pH
    —                                          
EC
  µS/cm                                        
Temperature
    °C                                          
Acidity
  mg/L                                   (CaCO3)
Alkalinity
  mg/L                                        
TDS
  mg/L                                        
TSS
  mg/L                                        

2. Water Quality (Groundwater; Downstream of waste rock dump place)

                                                                             
Referred     Remarks               Measured Value     Measured Value    
Standards/Criteria     (Frequency,   ITEM   Unit     (Average)     (Maximum)    
(if any)     Method, etc.)    
Water Level
                                               
pH
    —                                          
DO
  mg/L                                        
EC
  µS/cm                                        
Temperature
    °C                                          
Acidity
  mg/L                                   (CaCO3)
Alkalinity
  mg/L                                        
TDS
  mg/L                                        
TSS
  mg/L                                        
Al
  mg/L                                        
As
  mg/L                                        
Co
  mg/L                                        
Cu
  mg/L                                        
Fe
  mg/L                                        
Mg
  mg/L                                        
Zn
  mg/L                                        
Pb
  mg/L                                        
Sulfates
  mg/L                                        

 



--------------------------------------------------------------------------------



 



ENVIRONMENTAL MONITORING FORM
(page 2 of 2)
3. Water Quality (Groundwater; Downstream of tailings dam)

                                                                             
Referred     Remarks               Measured Value     Measured Value    
Standards/Criteria     (Frequency,   ITEM   Unit     (Average)     (Maximum)    
(if any)     Method, etc.)    
Water Level
                                               
pH
    —                                          
DO
  mg/L                                        
EC
  µS/cm                                        
Temperature
    °C                                          
Acidity
  mg/L                                   (CaCO3)
Alkalinity
  mg/L                                        
TDS
  mg/L                                        
TSS
  mg/L                                        
Al
  mg/L                                        
As
  mg/L                                        
Co
  mg/L                                        
Cu
  mg/L                                        
Fe
  mg/L                                        
Mg
  mg/L                                        
Zn
  mg/L                                        
Pb
  mg/L                                        
Sulfates
  mg/L                                        

 